DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10 November 2020 and 14 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KASAI (US 2009/0085996 A1).
As related to independent claim 1, KASAI teaches a method for producing a laminated body using a first curable liquid composition and a second curable liquid composition (KASAI – Page 2, Paragraph 18 and Figures 2 & 10, shown below), the method comprising: forming a first liquid layer formed of the first curable liquid composition (KASAI – Page 2, Paragraph 18 and Figures 2 & 10, reference #18, shown below); impacting the second curable liquid composition onto the first liquid layer (KASAI – Page 2, Paragraph 18; Page 22, Paragraph 249; Page 23, Paragraphs 265-267; and Figures 2 & 10, reference #12, shown below), to form a second liquid droplet layer formed of the second curable liquid composition inside the first liquid layer or at a lower part of the first liquid layer in a direction in which second liquid droplets for the second liquid droplet layer are impacted onto the first liquid layer (KASAI – Page 2, Paragraph 18; Page 22, Paragraph 249; and Figures 2 & 10, reference #18 & #12, shown below) and curing the first liquid layer and the second liquid droplet layer (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 265-267; and Figures 2 & 10, reference #18 & #12, shown below).  While KASAI teaches curing the first liquid layer and the second liquid layer, KASAI shows separate curing of the first liquid layer and the second liquid layer (KASAI – Figure 10, Reference #103P & 103W).  One of ordinary skill in the art at the time of filing would have understood that KASAI would be capable of curing the first and second liquid layers separately as depicted in the figure or collectively, based on the desired absorption, droplet density, and curing of the layers (KASAI – Page 23, Paragraphs 262-268).


    PNG
    media_image1.png
    252
    431
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    680
    media_image2.png
    Greyscale


As related to independent claim 6, KASAI teaches a variety of liquid droplet devices and curing or exposure devices and clearly teaches a laminated body comprising: a first liquid layer formed of a first curable liquid composition; and a second liquid droplet layer formed of a second curable liquid composition, wherein the second liquid droplet layer exists inside the first liquid layer or at a lower part of the first liquid layer in a direction in which second liquid droplets for the second liquid droplet layer are impacted onto the first liquid layer, and the second liquid droplet layer has a dot shape, and the second liquid droplet layer satisfies an expression below: “internal dot area” > “surface exposure dot area” (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 264-267; Figures 2 & 10, reference #18 & #12, shown above; and Figure 6, shown below).


    PNG
    media_image3.png
    260
    468
    media_image3.png
    Greyscale


As related to independent claim 9, KASAI teaches a variety of liquid compositions comprising ranges of adjustable surface tensions and subsequently teaches a curable liquid composition set comprising: a first curable liquid composition; and a second curable liquid composition, wherein the curable liquid composition set satisfies an expression below: “static surface tension of the first curable liquid composition” - “150 msec dynamic surface tension of the second curable liquid composition” < 0 mN/m, and the curable liquid composition set satisfies an expression below: “static surface tension of the first curable liquid composition” - “static surface tension of the second curable liquid composition” < 6 mN/m (KASAI – Page 2, Paragraphs 18-22; Page 21, Paragraphs 223-234; Page 22, Paragraph 236; Page 32, Paragraph 407 and Table 3).
As related to dependent claim 2, KASAI continues to teach the first curable liquid composition and the second curable liquid composition are liquid compositions different in formulation (KASAI – Page 2, Paragraph 18; Page 22, Paragraph 249; and Figures 2 & 10, reference #18 & #12, shown below).
As related to dependent claim 3, KASAI continues to teach both the forming the first liquid layer and the impacting the second curable liquid composition are performed by an inkjet method (KASAI – Page 25, Paragraphs 298-299 and Page 26, Paragraph 308).
As related to dependent claim 4, KASAI continues to teach using a third curable liquid composition, the method further comprising: impacting the third curable liquid composition onto a substrate to form a third liquid layer formed of the third curable liquid composition; impacting the first curable liquid composition onto the third liquid layer to form a first liquid layer on the third liquid layer: impacting the second curable liquid composition onto the first liquid layer, to form a second liquid droplet layer formed of the second curable liquid composition inside the first liquid layer or inside the third liquid layer that is positioned at a lower part of the first liquid layer in a direction in which second liquid droplets for the second liquid droplet layer are impacted onto the first liquid layer; and curing the first liquid layer, the second liquid droplet layer, and the third liquid layer (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 264-267; Page 27, Paragraph 321; and Figures 2, 6, & 10, reference #18 & #12, shown above).
As related to further dependent claim 5, KASAI continues to teach the first curable liquid composition and the second curable liquid composition are liquid compositions different in formulation: the first curable liquid composition and the third curable liquid composition are liquid compositions different in formulation; or the first curable liquid composition and the second curable liquid composition are liquid compositions different in formulation and the first curable liquid composition and the third curable liquid composition are liquid compositions different in formulation (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 264-267; Page 24, Paragraphs 280-281; Page 27, Paragraph 321; Figures 2, & 10, reference #18 & #12; and Figure 6, Reference # 22 & #26 shown above).
As related to dependent claim 7, KASAI continues to teach a third liquid layer formed of a third curable liquid composition, wherein the second liquid droplet layer exists inside the first liquid layer or inside the third liquid layer that is positioned at a lower part of the first liquid layer in a direction in which second liquid droplets for the second liquid droplet layer are impacted onto the first liquid layer, and the second liquid droplet layer has a dot shape, and the second liquid droplet layer satisfies an expression below: “internal dot area” > “surface exposure dot area” (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 264-267; Figures 2 & 10, reference #18 & #12, shown above; and Figure 6, Reference #14, #22, & #26, shown above).
As related to dependent claim 8, KASAI continues to teach the second liquid droplet layer satisfies an expression below: “surface exposure dot area” / “internal dot area” < 0.5 (KASAI – Page 2, Paragraph 18; Page 22, Paragraphs 249-250; Page 23, Paragraphs 264-267; Figures 2 & 10, reference #18 & #12, shown above; and Figure 6, Reference #14, #22, & #26, shown above).
As related to dependent claim 10, KASAI continues to teach a third curable liquid composition, wherein the curable liquid composition set satisfies an expression below: “static surface tension of the third curable liquid composition” - “static surface tension of the first curable liquid composition” > 0 mN/m (KASAI – Page 2, Paragraphs 18-22; Page 21, Paragraphs 223-234; Page 22, Paragraph 236; Page 32, Paragraph 407 and Table 3).
As related to dependent claim 11, KASAI continues to teach the curable liquid composition set further satisfies an expression below: “static surface tension of the first curable liquid composition” - “static surface tension of the second curable liquid composition” < 3 mN/m (KASAI – Page 2, Paragraphs 18-22; Page 21, Paragraphs 223-234; Page 22, Paragraph 236; Page 32, Paragraph 407 and Table 3).
As related to further dependent claim 12, KASAI continues to teach the curable liquid composition set satisfies an expression below: “static surface tension of the first curable liquid composition” - “static surface tension of the second curable liquid composition” < 0 mN/m (KASAI – Page 2, Paragraphs 18-22; Page 21, Paragraphs 223-234; Page 22, Paragraph 236; Page 32, Paragraph 407 and Table 3).
As related to further dependent claim 13, KASAI continues to teach the curable liquid composition set satisfies an expression below: “static surface tension of the third curable liquid composition” - “150 msec dynamic surface tension of the first curable liquid composition” > -1 mN/m (KASAI – Page 2, Paragraphs 18-22; Page 21, Paragraphs 223-234; Page 22, Paragraph 236; Page 32, Paragraph 407 and Table 3).
As related to further dependent claim 14, KASAI continues to teach the first curable liquid composition is a clear ink, the second curable liquid composition is a color ink or a white ink, and the third curable liquid composition is a clear ink or a white ink (KASAI – Page 1, Paragraph 14; Page 2, Paragraph 18; and Page 25, Paragraph 301 – Page 26, Paragraph 303).
As related to dependent claim 15, KASAI continues to teach the first curable liquid composition includes a silicone-based surfactant (KASAI – Page 17, Paragraphs 184-187).
As related to further dependent claim 16, KASAI continues to teach the first curable liquid composition and the second curable liquid composition include a multifunctional monomer in an amount of 50% by mass or more relative to a total amount of monomers (KASAI – Page 6, Paragraphs 83-88), and the third curable liquid composition includes a monofunctional monomer in an amount of 80% by mass or more relative to the total amount of monomers  (KASAI – Page 8, Paragraphs 100-103).
As related to further dependent claim 17, KASAI continues to teach the first curable liquid composition, the second curable liquid composition, and the third curable liquid composition have a viscosity of less than 40 mPa . s at 25°C (KASAI – Page 6, Paragraphs 80-82; Page 7, Paragraph 96; and Page 20, Paragraphs 212 & 217).
As related to further dependent claim 18, KASAI continues to teach the curable liquid composition set satisfies an expression below: “viscosity of the third curable liquid composition at 25°C” - “viscosity of the first curable liquid composition at 25°C” > -15 mPa . s; the curable liquid composition set satisfies an expression below: 15 mPa . s > “viscosity of the third curable liquid composition at 25°C” - “viscosity of the second curable liquid composition at 25°C” > - 15 mPa . s; and the curable liquid composition set satisfies an expression below: 15 mPa . s > “viscosity of the first curable liquid composition at 25°C” - “viscosity of the second curable liquid composition at 25°C” (KASAI – Page 6, Paragraphs 80-82; Page 7, Paragraph 96; and Page 20, Paragraphs 212 & 217).
As related to dependent claim 19, KASAI continues to teach an inkjet printing apparatus comprising: a first discharging unit configured to discharge a first curable liquid composition to form a first liquid layer: a second discharging unit configured to discharge a second curable liquid composition to form a second liquid droplet layer; a curing unit configured to cure the first liquid layer and the second liquid droplet layer; and a composition storing part that stores each curable liquid composition in the curable liquid composition set (KASAI – Page 27, Paragraphs 318-330 and Figure 10, Reference #102P, #102W, #103W & Figure 2, shown above).
As related to dependent claim 20, KASAI continues to teach an inkjet printing method using the curable liquid composition set, the method comprising: discharging a first curable liquid composition to form a first liquid layer; discharging a second curable liquid composition to form a second liquid droplet layer: and curing the first liquid layer and the second liquid droplet layer (KASAI – Page 27, Paragraphs 318-330 and Figure 10, Reference #102P, #102W, #103W & Figure 2, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ARAKI et al. (US 2014/0370214 A1) teaches a method for producing a laminated body using curable liquid compositions.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853